               Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 1 of 11



                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

RICKY J. TABOR,         *                                      CIVIL ACTION
           Plaintiff,   *
                        *                                      NO.:
VERSUS                  *
                        *                                      DISTRICT JUDGE:
CMH HOMES, INC. AND     *
PRICE BOURGEOIS,        *                                      MAGISTRATE JUDGE:
          Defendants.   *
                        *
*************************

                                         NOTICE OF REMOVAL

         CMH Homes, Inc. (“CMH Homes”), Defendant, through its undersigned counsel,

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, hereby files this Notice of Removal of the action

entitled Ricky J. Tabor v. CMH Homes, Inc. and Price Bourgeois, et al. on the docket of the

32nd Judicial District Court for Terrebonne Parish, Louisiana, to this Honorable Court. In

support of this Notice of Removal, CMH Homes respectfully represents that:

        1.       Ricky J. Tabor (the “Plaintiff”) commenced the captioned action by filing a

Petition for Damages (the “Petition”) in the 32nd Judicial District Court for the Parish of

Terrebonne on November 25, 2019 against CMH Homes and Price Bourgeois.1

        2.       CMH Homes was served through Corporation Service Company with the Petition

and Amended Petition on December 4, 2019.2 Fewer than thirty days have elapsed since the

service of the Petition on CMH Homes.




1
         A copy of the Petition is attached to the Listing Pursuant to 28 U.S.C. §1447(b) (hereinafter the “Listing”)
         as part of the complete state court record.
2
         A copy of the service return is attached as part of the Listing.


43961 / 101                                           Page 1
               Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 2 of 11



        3.        Price Bourgeois, the other defendant to this lawsuit, was served on or about

December 10, 2019.3

        4.        In the Petition, Plaintiff avers that he is a domiciliary of Lafourche Parish,

Louisiana.4

        5.        Plaintiff avers that CMH Homes is a foreign company with its principal place of

business in Thibodaux, Louisiana.5 In fact, CMH Homes is incorporated under the laws of the

State of Tennessee and is domiciled in and has its principal place of business in Maryville,

Tennessee.

        6.        Plaintiff also avers that Price Bourgeois is a domiciliary of the Parish of

Lafourche.6 Upon information and belief, Mr. Bourgeois is a domiciliary of the Parish of

Lafourche; however, as set forth herein, because Mr. Bourgeois has been improperly joined in

this action, his domicile should not be considered for purposes of this removal.

        7.        This Notice of Removal has been filed within thirty (30) days of service upon

CMH Homes and is therefore timely under 28 U.S.C. § 1446(b) and 1446(b)(2)(C).

        8.        Mr. Bourgeois has consented to the removal of this action, as set forth in the

attached Declaration of Price Bourgeois Under Penalty of Perjury.7

        9.        Venue for the removal is proper in this District pursuant to 28 U.S.C. § 1446(a).

CMH Homes maintains and reserves its rights to object to proceeding in any venue in the State

of Louisiana and to seek to compel arbitration.

       10.        In his Petition, Plaintiff alleges that he was employed at CMH Homes in Houma,

Louisiana, Clayton Homes #830 as a Service Technician from 2008 until his separation in 2017.8

3
         A copy of the service return is attached as part of the Listing.
4
         Petition, introductory paragraph.
5
         Petition, ¶ 1.
6
         Petition, ¶ 1.
7
         Exhibit A (Declaration of Price Bourgeois).


43961 / 101                                             Page 2
               Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 3 of 11



       11.        Plaintiff claims that he was instructed to perform a “trim-out” on a double wide

mobile home.9

       12.        According to Plaintiff, he informed Mr. Bourgeois that he was unable to perform

this work due to “recent medical issues and was currently under medical care, of which Mr.

Bourgeois was aware.”10

       13.        Plaintiff maintains thereafter that he was discharged from his employment with

CMH Homes.11

       14.        Plaintiff claims that as a result of “Defendants’ negligent acts, omissions and

allegations,” he has “been discriminated against and suffered damages [including] (a) past,

present and future embarrassment and humiliation; (b) mental anguish, stress and physical

trauma, past, present and future; (c) past, present and future economic loss; and (d) any other

damages and/or acts of negligence to be shown at the trial of this matter.12

       15.        Plaintiff further claims that defendant Price Bourgeois’ actions and inactions

“were made knowingly, intelligently, and willfully.”13

       16.        Plaintiff avers that he reported the alleged acts of discrimination to the EEOC,

who issued a “right to sue letter.”14

       17.        On February 15, 2018, Plaintiff filed a Charge of Discrimination with the

Louisiana Commission on Human Rights against CMH Homes, which was presented to the

EEOC and included a claim for discrimination based on Plaintiff’s alleged disability.

Specifically, the charge alleges that Plaintiff was “discriminated against in violation of the


8
         Petition, ¶ 3.
9
         Petition at ¶ 4.
10
         Petition at ¶ 5.
11
         Petition at ¶ 6.
12
         Petition at ¶ 8.
13
         Petition at ¶ 9.
14
         Petition at ¶ 10.


43961 / 101                                    Page 3
                 Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 4 of 11



Americans with Disabilities Act, as amended.” The EEOC charge contains no allegations, listing

or description of or reference to any other type of unlawful conduct, discrimination or

retaliation.15

       18.        On September 12, 2019, the EEOC issued a Dismissal and Notice of Rights

(“Dismissal”), stating it was unable to conclude that there was a violation of the ADA. The

Dismissal further stated that Plaintiff could file a lawsuit against CMH Homes under federal law

based on the allegations made in the charge within 90 days of receipt thereof.16

       19.        CMH Homes does not admit any of the underlying facts as alleged by Plaintiff in

his Petition, or as any such allegation may be characterized, described, or summarized above.

Rather, CMH Homes expressly denies that it breached any duty or has any liability to Plaintiff.

                  DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C. §1332

       20.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because

this is a civil action between citizens of different states which involves an amount in controversy

exceeding $75,000. Therefore, this matter is removable pursuant to 28 U.S.C. § 1441(a).

       21.        There is complete diversity of citizenship between Plaintiff and CMH Homes.

Plaintiff is a Louisiana domiciliary. CMH Homes, on the other hand, is a citizen of Tennessee.

       22.        Plaintiff seeks to avoid federal jurisdiction by improperly joining a claim against

Defendant Price Bourgeois, who is a Louisiana citizen. Thus, this Court should disregard Mr.

Bourgeois’ citizenship when determining subject matter jurisdiction.

       23.        A defendant may establish improper joinder by showing: (1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

against the non-diverse party in state court. Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003).


15
         Exhibit B (Charge of Discrimination).
16
         Exhibit C (Dismissal and Notice of Rights).


43961 / 101                                            Page 4
              Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 5 of 11



Under the latter analysis, to establish the improper joinder of Mr. Bourgeois, CMH Homes must

show “that there is no reasonable basis for the district court to predict that the plaintiff might be

able to recover against” him. Guillory v. PPG Indus., 434 F.3d 303, 308 (5th Cir. 2005).

       24.     Here, it is clear that Plaintiff cannot establish a cause of action against Price

Bourgeois.

       25.     As a matter of law, there is no possibility that Plaintiff can succeed against Mr.

Bourgeois because the statute under which Plaintiff brings his claim does not impose individual

liability on co-workers or supervisors. Specifically, Plaintiff may not maintain an action against

Mr. Bourgeois because the ADA does not recognize individual liability for managers,

supervisors or co-employees. See Lefort v. Lafourche Parish Fire Prot. Dist. No. 3, No. 14–672,

2014 WL 3893312 (E.D. La. Aug.8, 2014) (Vance, J.); Franklin v. City of Slidell, 936 F.Supp.2d

691, 703 (E.D.La. 2013) (Barbier, J.) (“[T]he ADA definition of ‘employer’ mirrors the Title VII

definition. Although the Fifth Circuit has not directly addressed the question of whether an

employer's agent or employee may be held liable under the ADA, this Court recently concluded

that in light of (a) the similarities between the definition of “employer” in Title VII and

the ADA, (b) the similar purposes of the two statutes, (c) the Fifth Circuit's consistent holdings

that individuals cannot be held liable under Title VII in either their individual or official

capacities, and (d) the weight of authority outside of the Fifth Circuit, individuals are not subject

to liability under Title I of the ADA. Thus, to the extent that Plaintiff is asserting claims against

the Employee Defendants under the ADA, the Court finds that they are not legally cognizable.”);

Mays v. Board of Commissioners Port of New Orleans, No. 14-1014, 2015 WL 1245683, *5

(E.D. La. Mar. 18, 2015) (Brown, J.).




43961 / 101                                    Page 5
               Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 6 of 11



       26.       Similarly, Plaintiff has no cause of action against Mr. Bourgeois because “a

defendant-employee’s ‘general administrative responsibility’ is insufficient to impose personal

liability.” Moore v. Manns, 732 F.3d 454, 457 (5th Cir. 2013) (citation omitted); see also Canter

v. Koehring Co., 283 So.2d 716, 721 (La. 1973); Thomas v. Union Pac. R.R. Co., 2010 U.S. Dist.

LEXIS 80070, *17-*18 (S.D. Tex. Aug. 9, 2010) (“Under Louisiana law, individual liability of

an employee for a work-related function can only exist if there was a breach of a personal duty of

care to another.”).

       27.       Additionally, to the extent the Petition for Damages asserts an actionable tort

claim against Mr. Bourgeois (which CMH Homes denies),17 the statute of limitations on such a

claim had run and the claim had prescribed under Louisiana law18 by the time that Plaintiff filed

this lawsuit on November 26, 2019, over two years after Plaintiff was fired on August 24, 2017.

It is well settled that administrative claims filed with the EEOC do not toll, suspend or interrupt

prescription on state law claims. Madison v. Pala Interstate, LLC, No. 13-00765, 2014 WL

4929000 at *2 (M.D. La. Sept. 29, 2014) (holding that claims for defamation and intentional

infliction of emotional distress were prescribed despite the plaintiff’s timely filing of a charge

with the EEOC for discrimination because the filing of an EEOC claim does not toll, interrupt or

suspend the prescriptive period for state law claims); Drury v. U.S. Army Corps of

Engineers, 359 F.3d 366, 368 (5th Cir.2004); Fussell v. Bellsouth Communications, Inc., 1998

WL 12229 at *2 (E.D.La. Jan.8, 1998) (“[t]he Fifth Circuit has clearly stated that the filing of

an EEOC charge does not toll, interrupt or suspend prescription with regard to a plaintiff's state

law claims.”); Brouillette v. Transamerican Refining Corp., 1995 WL 683869 at *4 (E.D.La.


17
         See Petition at ¶ 9 (Plaintiff claims that Mr. Bourgeois’ actions “were made knowingly, intelligently, and
         willfully . . . .”).
18
         Under Louisiana law, delictual actions have a one-year prescriptive period, which “commences to run from
         the day injury or damage is sustained.” La. Civ. Code art. 3492


43961 / 101                                          Page 6
               Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 7 of 11



Nov.11, 1995) (“Plaintiff's federal and state law claims are not embodied in the same legislative

scheme . . . . Consequently, plaintiff's filing of administrative proceedings did not operate to toll

or suspend the prescriptive period on plaintiff's state law claims.”)).

       28.        Because Plaintiff’s claims against Mr. Bourgeois have no chance of succeeding as

a matter of law, Mr. Bourgeois has improperly joined as a Defendant. Accordingly, this Court

has jurisdiction over any actionable claim against CMH Homes, if any. See Rainwater v. Lamar

Life Ins. Co., 391 F.3d 636, 638-39 (5th Cir. 2004) (holding that joinder is improper and removal

is appropriate where a time bar defense is dispositive of the non-diverse defendant); Watson v.

Wyeth Co., No. 02-2548, 2003 WL 203096 at *4 (E.D. La. Jan. 28, 2003) (holding that a local

defendant was improperly joined and therefore sustaining removal).

       29.        As for the amount in controversy, Louisiana generally disallows any reference to

monetary damages in a petition for damages.         See Louisiana Civil Code of Procedure article

893(A)(1).

       30.        Nonetheless, Article 893(A)(1) states that “if a specific amount of damages is

necessary to establish … the lack of jurisdiction of federal courts due to insufficiency of

damages … a general allegation that the claim … is less than the requisite amount is required.”

Id. (emphasis added). The Petition makes no such general allegation, as allowed by Article

893(A)(1), nor has Plaintiff otherwise attempted to certify, whether via affidavit, stipulation, or

otherwise, that the amount in controversy for his claims does not exceed $75,000.19

       31.        Where the amount of damages is not stated with specificity, the removing

defendant is required to prove by a preponderance of the evidence that the amount in controversy

exceeds $75,000.00. Simon v. Wal-Mart Stores, 193 F.3d 848, 850 (5th Cir. 1999); Allen v.



19
         See Petition.


43961 / 101                                    Page 7
              Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 8 of 11



R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995); Gebbia v. Wal-Mart Stores, Inc., 233

F.3d 880, 883 (5th Cir. 2000).

       32.       The removing defendant may satisfy this burden by showing that it is facially

apparent that the plaintiff’s claim exceeds the jurisdictional amount or by setting forth facts and

disputes supporting a finding that the jurisdictional amount is satisfied. Allen, 63 F.3d at 1335.

       33.       Under the facially apparent determination, “the proper procedure is to look only at

the face of the complaint and ask whether the amount in controversy was likely to exceed” the

jurisdictional threshold. Id. at 1336 (emphasis added).

       34.       While Plaintiff does not expressly plead an amount of money damages sought in

the Petition, the allegations concerning the alleged scope of Plaintiff’s damages are plainly

sufficient to support a finding that the amount in controversy for his claim exceeds $75,000.

       35.       Here, Plaintiff’s alleged damages for the causes of action asserted in his Petition

include (1) past, present, and future embarrassment and humiliation; (2) mental anguish, stress,

physical trauma, past, present and future, (3) past present and future economic loss; and (4) any

other damages and/or acts of negligence to be shown at the trial of this matter.20 Plaintiff’s

allegations regarding damages on their face establish that the jurisdictional amount threshold has

been met. See Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000) (finding it

“facially apparent” that damages sought in plaintiff's petition for medical expenses, physical pain

and suffering, mental anguish and suffering, loss of enjoyment of life, loss of wages and earning

capacity, and permanent disability exceeded $75,000); Hampton v. Smart Professional

Photocopy Corp., No. 02-2883, 2003 WL 133223 at * 2 (E.D. La. Jan. 14, 2003) (holding it was

“facially apparent” that the plaintiff's damages exceeded $75,000 where plaintiff sought general

compensatory damages, loss of professional reputation, back pay including benefits, front pay

20
         Amended Petition at ¶¶ 9, 31-32.


43961 / 101                                    Page 8
              Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 9 of 11



including      benefits,      other      damages        and    attorneys’      fees      in     an

employment discrimination case); Miller v. American General Financial Services, No. 02-0348,

2002 WL 550989 at *2 (E.D. La. April 11, 2002) (holding that the combination of an award for

back pay, front pay, emotional damages, and attorney's fees made it “facially apparent” that the

plaintiffs demand exceeded $75,000 in an employment discrimination case).

       36.     Further, attorney fees are included in the amount of controversy when they are

provided for by state statute. Foret v. S. Farm Bureau Life Ins. Co., 918 F.2d 534, 537 (5th Cir.

1990). The ADA allows the prevailing party to recover attorney fees at the Court’s discretion.

See 42 U.S.C. § 12205.

       37.     Accordingly, it is facially apparent that Plaintiff’s purported claims exceed the

jurisdictional amount required for diversity jurisdiction.

       38.     As a result of the foregoing, because the parties are completely diverse in their

citizenship and the amount in controversy exceeds $75,000.00, this Court has original

jurisdiction pursuant to 28 U.S.C. § 1332. Therefore, CMH Homes is entitled to removal of this

action to federal court pursuant to 28 U.S.C. § 1441.

         FEDERAL QUESTION JURISDICTION PURSUANT TO 28 U.S.C. § 1331

      39.      In addition to Diversity Jurisdiction, Federal Question Jurisdiction exists pursuant

to 28 U.S.C. § 1331 because Plaintiff’s Petition seeks damages for the alleged violation of the

Americans with Disabilities Act, 29 U.S.C. § 12101 et seq.

      40.      Specifically, Plaintiff’s Petition alleges that he was discriminated against and

terminated when he refused to perform certain work for CMH Homes due to an alleged

disability.




43961 / 101                                    Page 9
              Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 10 of 11



      41.       On February 2, 2018, Plaintiff filed a Charge of Discrimination with the EEOC

that asserted a claim exclusively under the ADA.

      42.       Plaintiff may only assert claims that arise under ADA because his notice of

charge filed with the EEOC only referenced the ADA. The failure to reference any other alleged

violation in the EEOC charge bars Plaintiff from asserting other claims arising from his alleged

wrongful termination. See McClain v. Lufkin Industries, Inc., 519 F.3d 264, 273 (5th Cir. 2008);

Bouvier v. Northrop Grumman Ship Systems, Inc., 350 Fed.Appx. 917, 921 (5th Cir. 2009). The

same is true for employees asserting ADEA and ADA claims. Jefferson v. Christus St. Joseph

Hospital, 374 Fed.Appx. 485, 489 (5th Cir. 2010); and, Stith v. Perot Systems Corp., 122

Fed.Appx. 115, 118 (5th Cir. 2005).

                                   REMOVAL PROCEDURE

      43.       A copy of this Notice of Removal is being served upon Plaintiff through his

counsel. A copy of the Notice to the Clerk of Court for the 32nd Judicial District Court for the

Parish of Terrebonne, State of Louisiana, which has been filed in that Court, is attached hereto.

       44.      A copy of all process, pleadings, and orders, including the state court petition, is

attached to the Listing Pursuant to 28 U.S.C. § 1447(b), filed herewith, as part of the complete

state court record from the Terrebonne Parish Clerk of Court.

         WHEREFORE, CMH Homes, Inc. hereby provides notice that this action is duly

removed.                                  Respectfully submitted:

                                          /s/ George D. Fagan__________________________
                                          GEORGE D. FAGAN, #14260
                                          REAGAN R. WILTY, #35292
                                          Leake & Andersson LLP
                                          1100 Poydras Street, Suite 1700
                                          New Orleans, LA 70163-1701
                                          Tel: 504/585-7500
                                          Fax: 504/585-7775



43961 / 101                                   Page 10
              Case 2:20-cv-00009 Document 1 Filed 01/02/20 Page 11 of 11



                                         E-mail: gfagan@leakeandersson.com
                                                 rwilty@leakeandersson.com

                                         Attorneys for Defendant, CMH Homes, Inc.




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing pleading has been delivered to all counsel of record, by
depositing a copy of same in the United States mail, first class postage prepaid at their last
known address of record, or by electronic mail, or by ECF Notice, or by facsimile transmission
or by hand delivery today, January 2, 2020.


                                             _____________________________________




43961 / 101                                  Page 11
